DETAILED ACTION
Response to Amendment
This office action is in response to communication received on 06/03/2021. The response presented amendment to claims 1 and 5; and cancelled claims 4, 8-9 and 10 is  hereby acknowledged. Claim 3 is previously cancelled.
Response to Arguments
Applicant’s arguments, see pages 4-5, filed 06/03/2021, the applicant included the indicated allowable subject matter of claim 4 into independent claim 1 have been fully considered.  The Non-Final Office Action has been withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2021 was filed after the mailing date of the Non-Final Office Action on 03/31/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The references cited in the State Intellectual property Office of the People’s of China
search report have been considered. The most relevant prior art  from the search report are CN105717014A and JP2015141045A. 
	CN105717014A discloses PM2.5 detection module comprises an PM2.5 sensor, an outside air sampling pipe, interior air sampling pipe, a first fan and a second fan, outside air sampling pipe one end extends outside the vehicle cabin, the other end is connected on the first fan. the sampling port of the air outlet of the first fan with PM2.5 sensor; interior air sampling pipe one end extends out the cockpit of the automobile, the other end is connected on the second 
JP2015141045A discloses an air flow path a first filter and a second filter provided in the flow path; detection means for detecting suspended particulate matter in the space between the first filter and the second filter; air supply means for supplying air from the outside of the flow path to a space between the first filter and the second filter; the suspended particulate matter sensor unit, wherein the direction of the air flowing through the flow path can be switched by the air supply means.
The references separately or in combination do not appear to teach the dust sensor comprises: first and second inner holes formed at two opposite sides of a sensing path going through the dust sensor, the first inner hole formed on a first side of the sensing path and the second inner hole formed on a second side of the sensing path; and a sensing unit provided to a prescribed point on the sensing path, and wherein the apparatus further comprises: a first vent bracket forming a closed path between the first inner hole and the first outer hole; and a second vent bracket forming a closed path between the second inner hole and the second outer hole.
Allowable Subject Matter
Claims 1-2 and 5-7 are allowed.
Refer to The Non-Final Office Action issued on 03/31/2021 for reasons allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/            Examiner, Art Unit 2861     
/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2861